Citation Nr: 0306640	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  02-12 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) 
disability benefits.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The appellant has alleged active duty service from December 
1942 to June 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision letter issued 
by the VA Regional Office (RO) in Manila, the Republic of the 
Philippines.


FINDING OF FACT

The appellant has provided no valid documentation verifying 
that he had qualifying military service.


CONCLUSION OF LAW

The appellant has not met the basic eligibility requirements 
for VA disability benefits. 38 U.S.C.A. §§ 101, 107 (West 
2002); 38 C.F.R. §§ 3.1, 3.8, 3.9, 3.203 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable statutes and regulations, the term "veteran" 
means a person who served in the active military, naval, or 
air service and who was discharged or released under 
conditions other than dishonorable.  38 U.S.C.A. §§ 101(2), 
101(24) (West 2002); 38 C.F.R. § 3.1(d) (2002).

In determining whether an individual had any recognized 
active service, service in the Commonwealth Army of the 
Philippines is included, from and after the dates they were 
called into service of the Armed Forces of the United States. 
38 U.S.C.A. § 107(a) (West 2002); 38 C.F.R. § 3.8(c) (2002).  
Service as a guerrilla is also included if the individual 
served under a commissioned officer of the United States 
Army, Navy, or Marine Corps, or under a commissioned officer 
of the Commonwealth Army recognized by and cooperating with 
the United States forces.  Guerrilla service is established 
if a service department certifies that the individual had 
recognized guerrilla service, or unrecognized guerrilla 
service under a recognized commissioned officer if the 
individual was a former member of the United States Armed 
Forces or the Commonwealth Army.  38 C.F.R. § 3.8(d) (2002).

The period of active service will be from the date certified 
as the date of enlistment or the date of report for active 
duty, whichever is later, to the date of release from active 
duty or discharge.  In the case of members of the 
Commonwealth Army, the date of release will be no later than 
June 30, 1946.  38 C.F.R. § 3.9(a) (2002).  The active 
service in the guerrilla forces will be the period certified 
by the service department. 38 C.F.R. § 3.9(d) (2002).

For the purpose of establishing entitlement to VA benefits, 
the VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214 (Certificate of Release or 
Discharge from Active Duty) or an original Certificate of 
Discharge, without verification from the service department.  
The VA may accept such a submission if the evidence consists 
of a document issued by the service department, the document 
contains the needed information, and the VA finds that the 
document is genuine and that the information on the document 
is accurate.  If the documents submitted by the claimant do 
not meet these requirements, the VA will request verification 
of service from the service department.  38 C.F.R. § 3.203 
(2002).

In this case, the appellant has reported active duty service 
from December 1942 to June 1945 in conjunction with his claim 
for disability benefits and has described service as a 
guerrilla during World War II.  The claims file contains a 
Certification from the Republic of the Philippines, 
Department of National Defense, General Headquarters, Armed 
Forces of the Philippines dated March 1978 indicating payment 
as a private from December 1941 to March 1946 and a discharge 
paper issued by the Philippine Army showing service from 
December 1942 to December 1945.  However, the United States 
Army certified in July 1999 that the appellant had no service 
as a member of the Philippine Commonwealth Army, including as 
a recognized guerrilla, in the service of the United States 
Armed Forces.

Based on the provisions of 38 C.F.R. § 3.203, none of the 
documents submitted by the appellant constitutes valid 
evidence of service because none of those documents was 
issued by a United States service department.  The July 1999 
certification from the United States Army indicates that the 
appellant had no qualifying service in the Armed Forces of 
the United States.  A determination by the service department 
to this effect is binding on VA.  See generally Spencer v 
West, 13 Vet. App. 376 (2000).  Moreover, the appellant has 
provided no further evidence that would warrant a request for 
re-certification from the service department.  See Sarmiento 
v. Brown, 7 Vet. App. 80, 85 (1994).

The Board finds, therefore, that the appellant had no 
qualifying service in the United States Armed Forces, that he 
is not a "veteran" for VA benefits purposes, and that he is 
not eligible for benefits under the laws administered by VA.  
As the law and not the evidence of record is dispositive in 
this case, the claim must be denied because of the lack of 
legal entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994).  

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) which eliminates the concept of a 
well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist claimants in the 
development of their claims.  However, the VCAA recognizes 
certain circumstances where VA will refrain from or 
discontinue providing assistance.  Circumstances in which VA 
will refrain from or discontinue providing assistance in 
obtaining evidence include, but are not limited to the 
claimant's ineligibility for the benefit sought because of 
lack of qualifying service, lack of veteran status, or other 
lack of legal eligibility.  38 C.F.R § 3.159 (d).  When there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, VCAA does not 
apply.  38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  
DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001).  In this 
case, because of the lack of veteran status, the Board finds 
that VCAA does not apply.


	(CONTINUED ON NEXT PAGE)


ORDER

The appellant has not met the basic eligibility requirements 
for VA disability benefits, and the appeal is denied.




	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

